

116 S4914 IS: Providing Access to Tribal Health, Well-being, and Youth Safety Act of 2020
U.S. Senate
2020-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4914IN THE SENATE OF THE UNITED STATESNovember 18, 2020Mr. Carper (for himself, Mrs. Feinstein, Mr. Tester, Mr. Heinrich, and Ms. Warren) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend title 23, United States Code, to establish a grant program for transportation projects to improve Tribal health, well-being, and youth safety, and for other purposes.1.Short titleThis Act may be cited as the Providing Access to Tribal Health, Well-being, and Youth Safety Act of 2020.2.Providing Access to Tribal Health, Well-being, and Youth Safety program(a)In generalChapter 2 of title 23, United States Code, is amended by inserting after section 207 the following:208.Providing Access to Tribal Health, Well-being, and Youth Safety program(a)DefinitionsIn this section:(1)Indian tribeThe term Indian tribe has the meaning given the term in section 207(m)(1). (2)ProgramThe term program means the Providing Access to Tribal Health, Well-being, and Youth Safety program established under subsection (b). (b)EstablishmentThe Secretary shall carry out a grant program, to be known as the Providing Access to Tribal Health, Well-being, and Youth Safety program or the PATHWAYS program to provide grants to Indian tribes to carry out eligible activities described in subsection (d).(c)ApplicationTo be eligible to receive a grant under the program, an Indian tribe shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.(d)Eligible activitiesAn Indian tribe may use funds from a grant under the program to carry out any of the following activities:(1)Construction, planning, and design of on-road and off-road trail facilities for pedestrians, bicyclists, and other nonmotorized forms of transportation, including sidewalks, bicycle infrastructure, pedestrian and bicycle signals, traffic calming techniques, lighting and other safety-related infrastructure, and transportation projects to achieve compliance with the Americans with Disabilities Act of 1990 (42 U.S.C. 12101 et seq.).(2)Construction, planning, and design of infrastructure-related projects and systems that will provide safe routes for non-drivers, including children, older adults, and individuals with disabilities, to access daily needs.(3)Conversion and use of abandoned railroad corridors for trails for pedestrians, bicyclists, or other nonmotorized transportation users.(4)Construction of turnouts, overlooks, and viewing areas.(5)Community improvement activities, including—(A)historic preservation and rehabilitation of historic transportation facilities; and(B)vegetation management practices in transportation rights-of-way to improve roadway safety, prevent against invasive species, or provide erosion control.(6)Construction, planning, and design of infrastructure-related projects that—(A)will substantially improve the ability of students to walk and bicycle to school, including sidewalk improvements, traffic calming and speed reduction improvements, pedestrian and bicycle crossing improvements, on-street bicycle facilities, and traffic diversion improvements; and(B)are on a public road or any bicycle or pedestrian pathway or trail in the vicinity of a school.(7)Noninfrastructure-related activities to encourage walking and bicycling to school, including—(A)public awareness campaigns and outreach to press and community leaders;(B)student sessions on bicycle and pedestrian safety, health, and environment; and(C)funding for training, volunteers, and managers of safe routes to school programs.(e)Federal shareThe Federal share of the cost of an activity carried out with funds from a grant under the program shall be 100 percent. (f)Authorization of appropriationsThere is authorized to be appropriated out of the Highway Trust Fund (other than the Mass Transit Account) $25,000,000 for each of fiscal years 2021 through 2025..(b)Conforming amendmentSection 201(b)(1) of title 23, United States Code, is amended by striking and the Federal lands access program and inserting , the Federal lands access program, and the Providing Access to Tribal Health, Well-being, and Youth Safety program under section 208.(c)Clerical amendmentThe analysis for chapter 2 of title 23, United States Code, is amended by inserting after the item relating to section 207 the following: 208. Providing Access to Tribal Health, Well-being, and Youth Safety program..